Case 1:11-cv-00691-LAK-RWL Document 2121-13 Filed 10/30/18 Page 1 of 2




       EXHIBIT 13
           Case 1:11-cv-00691-LAK-RWL Document 2121-13 Filed 10/30/18 Page 2 of 2




From:                          John van Merkensteijn <jhvm@rossteq.com >
Sent:                          Wednesday, July 26, 2017 3:33 PM
To:                            Steven Donziger
Cc:                            Ian Watson
Subject:                       Re: Important/request for phone call



I can do late afternoon or evening depending on what time Ian can do


John H van Merkensteijn,III
Rossi Technologies LLC
60 Riverside Boulevard
Suite 2101
New York, N.Y. 10069
1 212 769 4055
JHvM@rossteq.com

Sent from my iPhone

On Jul 26, 2017, at 11:31 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

       Ian and John,




       Deal terms are being discussed with the Hong Kong person whom I met through Ian's contact in
       Vancouver. I would like to discuss with both of you the terms I am thinking of proposing. This is
       moving relatively quickly. Let me know if you might have a few minutes this afternoon EST as I
       am traveling to Europe tonight on a 10:25 p.m. flight. If today does not work perhaps propose
       another time as I can talk from Europe.




       Thanks, Steven




                                                       1




                                                                                                           JVM 011443
